DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.
Applicant’s election without traverse of claims 1 – 14 in the reply filed on 10/03/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as obvious over Abe et al. (JP 2016-098342)
In regards to claim 1, Abe teaches lubricant composition for internal combustion engine having kinematic viscosity at 100ºC (Kv100) of from 12.5 mm2/s (cSt) to less than 26.1 mm2/s (cSt) and comprising a lubricant base oil which consists of mineral oil having Kv100 of 2 to 10 cSt, VI of 95 or more, flow point (pour point) of -10ºC or less, and/or synthetic oil having Kv100 of from 1 to 10 cSt, VI of 120 or more and flow point (pour point) of -30ºC or less (abstract).  
The composition comprises an ethylene--olefin copolymer comprising 30 to 85% of ethylene and having kv100 of from 10 to 5,000 cSt which makes the polymer a liquid as claimed [0035 – 0037].  The -olefin has from 3 to 20 carbon atoms [0047].  The copolymer has a molecular weight distribution of 2.5 or less [0038].  The copolymer is prepared in a method using a metallocene catalyst [0053].  The copolymer has high randomness and is a random copolymer as claimed [0130].  The catalyst comprises an organometallic compound, an organoaluminum oxy compound and a compound which reacts with the crosslinked metallocene compound to form an ion pair, and wherein the metallocene compounds is a bridged metallocene compound having the claimed limitations [0056 – 0060].
In regards to claims 2 – 6, Abe teaches the composition comprising the catalyst having the claimed limitations [0062 – 0066].
In regards to claims 7 – 9, Abe teaches the composition comprising the catalyst having the claimed limitations [0108 – 0111, 0119].
In regards to claim 10, Abe teaches the composition comprising the copolymer having propylene [0047].
In regards to claim 11, Abe teaches the composition comprising the claimed copolymer having the claimed limitations.  The copolymer has the ethylene and olefin contents of the claims.  The Kv100 of the polymer is from 10 to 5000 cSt as claimed and thus the molecular weight of the copolymer would be similar.  The copolymer has the same composition as claimed and thus would have similar bromine number.
In regards to claim 12, Abe teaches the composition which can comprise a synthetic polyalphaolefin oil with a fatty acid ester at from 5 to 20% blended therein [0034].
In regards to claims 13, 14, Abe teaches the composition which is a diesel engine oil having a base number of at least 20 mgKOH/g [0012].

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 17/442,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition and further requires that the base oil and the copolymer are provided at specific amounts overlapping the claimed range.  The copending application teaches the composition having Kv40 or 190 or higher which provides Kv100 that overlaps the claimed range.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 17/442,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the composition is used as hydraulic oils and further requires that the base oil and the copolymer are provided at specific amounts.  The base oil has similar properties as in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 17/442,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in gears and further recites kinematic viscosity of the composition that overlaps the claimed range.  The base oil and copolymer and catalysts of the claims are taught.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 17/442,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as compressor oils and further requires that the base oil and the copolymer are provided at specific amounts.  Also, the kinematic viscosity of the composition is recited at 40ºC which would provide a range that overlaps the Kv100 range of the instant claims.  The base oil, copolymer and catalyst of the instant claims are recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771